                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 CHESTER RAY WISEMAN,                              1:17-cv-01166-AWI-JLT (PC)

                         Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                   AD TESTIFICANDUM TO TRANSPORT
 v.                                                CHESTER RAY WISEMAN,
                                                   CDC # K-65722, PLAINTIFF
 GONZALEZ, et al,
                                                   DATE: January 25, 2019
                         Defendants.               TIME: 1:30 p.m.

       Chester Ray Wiseman, CDCR # K-65722, the plaintiff in proceedings in this case on
January 25, 2019, is confined at California State Prison, Corcoran (CSP-Cor), in the custody of
the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Jennifer L. Thurston, at the U. S. District Court, 510 19th Street, Bakersfield,
California 93301 in Courtroom #6 on January 25, 2019, at 1:30 p.m.

                            ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
            commanding the Warden to produce the inmate named above to testify in United
            States District Court at the time and place above, and from day to day until completion
            of court proceedings or as ordered by the court; and thereafter to return the inmate to
            the above institution;

         2. The custodian is ordered to notify the court of any change in custody of this inmate
            and is ordered to provide the new custodian with a copy of this writ.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of California State Prison, Corcoran (CSP-Cor)

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.


IT IS SO ORDERED.

      Dated:   December 17, 2018                           /s/ Jennifer L. Thurston
                                                   UNITED STATES MAGISTRATE JUDGE
